Citation Nr: 0433022	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision that, in pertinent 
part, denied the veteran's claim for service connection for a 
left hip disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a left hip disability.  He argues that he fell and injured 
his left hip in service, and that he was treated on four 
occasions over a two-week period for it.  In this regard, the 
Board observes that his discharge certificate reveals that he 
was separated from service due to "[p]hysical 
[d]isability."  The disability was not specified.  By letter 
dated in April 2001, the RO informed the veteran that his 
original VA claims folder could not be located, and he was 
asked to provide information in his possession, including 
copies of service medical records, any VA documents or 
letters and any other medical records.  In January 2004, the 
veteran submitted various documents, including some service 
personnel records.  However, those service personnel records 
do not indicate the physical disability which was the basis 
of his service discharge.

Currently, the only service medical records in the claims 
folder are a report of medical history and a report of 
entrance examination, both dated in May 1965.  The Board 
notes that the report of medical history shows that the 
veteran had been treated when he was three years old for a 
burn of the left hip.  It was indicated that he had never had 
any trouble with it.  A May 2003 X-ray study of the left hip 
reveals that the veteran has mild osteoarthritis.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should attempt to obtain any 
additional service personnel records from 
the United States Marine Corps in an 
effort to determine what physical 
disability caused the veteran's 
separation from service.  

2.  The veteran should be requested to 
provide the name, address, and dates of 
treatment for all providers of medical 
treatment for the left hip prior to 
service, to include a left hip burn at 
age 3 years old.

3.  If necessary, based on the 
information received, the RO should 
schedule a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's left hip disability.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current left hip disability is 
etiologically related to, or aggravated 
by, service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


